Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the non-final office action, filed on 03/11/22.
3.	Claims 1-2, 5-7 & 10-22 are under examination.
4.	Claims 1-2, 5-7, 10, 12, 14-18 & 20 are amended.
5.	Claims 3-4 & 8-9 are canceled. 
6.	Claims 21-22 are newly added.

Response to Arguments
7.	Applicant amendment filed on 03/11/22, with regards U.S.C. 103 rejection has been fully considered and is persuasive. Therefore, the U.S.C. 103 rejection is withdrawn.


Allowable Subject Matter
8.	Claims 1-2, 5-7 & 10-22 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469